DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The applicant filed preliminary amendment in 12/22/2020 and claims 1-13 are pending in the application, including independent claims 1, 12 and 13.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 2, 6, 7, 9, 10 and 11-13 are objected to because of the following informalities:  
In claim 1, lines 5-6, the occurrence of "a physical uplink shared channel" should be "--- a physical uplink shared channel (PUSCH) ----"
In claim 1, lines 7, the occurrence of "a physical downlink control channel" should be "--- a physical downlink control channel (PDCCH) ----"
In claim 2, lines 2-3, the occurrence of "a physical downlink control channel" should be "--- the physical downlink control channel (PDCCH) ----"
In claim 6, lines 2-3, the occurrence of "the physical downlink control channel" should be "--- the physical downlink control channel (PDCCH) ----"
In claim 7, lines 2-3, the occurrence of "the physical downlink control channel" should be "--- the physical downlink control channel (PDCCH) ----"
In claim 9, lines 2, the occurrence of "the physical downlink control channel" should be "--- the physical downlink control channel (PDCCH) ----"
In claim 10, lines 2-3, the occurrence of "the physical downlink control channel" should be "--- the physical downlink control channel (PDCCH) ----"
In claim 11, lines 1, the occurrence of "the physical downlink control channel" should be "--- the physical downlink control channel (PDCCH) ----"
In claim 12, lines 7, the occurrence of "a physical uplink shared channel" should be "--- a physical uplink shared channel (PUSCH) ----"
In claim 12, lines 9, the occurrence of "a physical downlink control channel" should be "--- a physical downlink control channel (PDCCH) ----"
In claim 13, lines 10-11, the occurrence of "a physical uplink shared channel" should be "--- a physical uplink shared channel (PUSCH) ----"
In claim 13, lines 12, the occurrence of "a physical downlink control channel" should be "--- a physical downlink control channel (PDCCH) ----"
Appropriate corrections are required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over MOTOROLA MOBILITY, "Introduction of Even Further Enhanced MTC of LTE in 36.213, s06-s07, R1-1807937”, 3GPP TSG RAN WG1 #93, Busan, Korea, 07 June 2018 in view of SAMSUNG, “Updates on A-CSl Reporting, R1-160543”, 3GPP TSG RAN WG1 #84, St Julians, Malta, 05 February 2016.
Regarding claim 1, Motorola/R1-1807937 discloses wherein a method of transmitting downlink quality information to a base station (BS) by a user equipment (UE) in a wireless communication system (page 58 6 Random access procedure lines 1-17, a user equipment (UE) is applying the random access procedures/downlink quality information to eNodeB base station (BS) for both MCG and SCG  in a wireless communication system, PRACH configuration and frequency position for random access channel parameters, parameters for determining the root sequences and their cyclic shifts in the preamble sequence), the method comprising:
(page 58 6.1 Physical Non-Synchronized random access procedure lines 1-24, the L1 random access procedure encompasses the transmission of random access preamble to the eNodeB, Layer 1 procedure is triggered upon request of a preamble transmission by higher layers);
receiving a random access response from the BS (page 58 6.1 Physical Non-Synchronized random access procedure lines 1-24, receiving random access response from the eNodeB in the L1 random access procedure); and
transmitting the downlink quality information to the BS through a physical uplink shared
channel based on the random access response (page 64 lines 1-31 to page 65 lines 1-5, the UE is transmitting the CQI/CSI, PMI, RI and CRI report (i.e., downlink quality information) to the eNodeB through a physical uplink shared channel (PUSCH) transmission based on the random access response and page 124 7.2.1 Aperiodic CSI reporting using PUSCH lines 1-3, transmitting the CSI reporting (i.e., downlink quality information) to the eNodeB through a physical uplink shared channel (PUSCH) transmission based on the Random Access Response Grant and page 135 CQI/CSI reporting),
wherein when frequency hopping is configured for a physical downlink control channel
related to the random access response, the downlink quality information includes information about wideband downlink quality (page 146 lines 1-25, if frequency hopping (FH) is configured for a physical downlink control channel (PDCCH or MPDCCH) related to the random access response, the CQI/CSI that is downlink quality information includes information about wideband CQI value/ downlink quality and page 64 lines 1-31, frequency hopping (FH) field in corresponding to the Random Access Response Grant).
	Even though Motorola/R1-1807937 discloses wherein when frequency hopping is configured for a physical downlink control channel related to the random access response, the downlink quality information includes information about wideband downlink quality, in the same field of endeavor, Samsung/R1-160543 teaches wherein
when frequency hopping is configured for a physical downlink control channel
related to the random access response, the downlink quality information includes information about wideband downlink quality (page 1 3 Suggested Revisions for [1] 7.2.1 Aperiodic CSI Reporting using PUSCH lines 1-3 to page 2 lines 1-25, when the LC/CE UE is configured with frequency hopping for a physical downlink control channel (PDCCH or MPDCCH) transmission related to the Random Access Response Grant, the CQI/CSI that is downlink quality information includes information about wideband CQI value/downlink quality).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Motorola/ R1-1807937 incorporate the teaching of Samsung/R1-160543 in order to provide for an improvement of MPDCCH performance. 
	It would have been beneficial to calculate the reported CQI values conditioned on rank 1 for a LC/CE UE and when the LC/CE UE is configured with frequency hopping for MPDCCH transmission. Additionally. the UE shall also report one wideband CQI value which is calculated assuming transmission on all narrowband in which MPDCCH is monitored by the LC/CE UE as taught by Samsung/R1-160543 to have incorporated 

Regarding claim 2, Motorola/R1-1807937 and Samsung/R1-160543 disclose all the elements of claim 1 as stated above wherein Motorola/R1-1807937 further discloses
the information about the wideband downlink quality includes a repetition number required to decode a physical downlink control channel in reference resources for downlink quality measurement (page 113 7.1.11 PDSCH subframe assignment for BL/CE UE lines 1-30, the information about the wideband downlink quality includes a DCI subframe repetition number required to decode a physical downlink control
channel (MPDCCH) transmission in reference resources for downlink quality measurement).

Regarding claim 3, Motorola/R1-1807937 and Samsung/R1-160543 disclose all the elements of claim 2 as stated above wherein Motorola/R1-1807937 further discloses the reference resources for downlink quality measurement include a group of physical resource blocks for all narrowbands related to the repetition number (page 89 7.1.6.5 Physical Resource Block (PRB) bundling lines 1-11 to page 90 lines 1-7, the reference resources for downlink quality measurement include a group of physical resource blocks and page 189 7.2.3 Channel Quality Indicator (CQI) definition lines 1-51 to page 190 lines 1-50, the reference resources for downlink quality measurement include a group of physical resource blocks for all narrowbands related to the repetition number).

Regarding claim 4, Motorola/R1-1807937 and Samsung/R1-160543 disclose all the elements of claim 2 as stated above wherein Motorola/R1-1807937 further discloses
the downlink quality information further includes information about narrowband downlink quality of a preferred narrowband and information about a position of the preferred narrowband (page 146 Table 7.2.1-4: Mapping differential CQI value to offset level lines 1-12, the CQI/downlink quality information further includes information about narrowband downlink quality of a preferred narrowband within the set of narrowband(s) in which MPDCCH is monitored and information about a position of the preferred narrowband).

Regarding claim 5, Motorola/R1-1807937 and Samsung/R1-160543 disclose all the elements of claim 4 as stated above wherein Motorola/R1-1807937 further discloses
the preferred narrowband is selected from among the reference resources for downlink quality measurement (page 146 Table 7.2.1-4: Mapping differential CQI value to offset level lines 1-12, the preferred narrowband is selected from among the reference resources for downlink quality measurement and page 174 lines 1-51, selecting the preferred narrowband from among the reference resources for downlink quality measurement).

Regarding claim 6, Motorola/R1-1807937 and Samsung/R1-160543 disclose all the elements of claim 2 as stated above wherein Motorola/R1-1807937 further discloses
(page 194 lines 1-38, the information about the wideband downlink quality further includes an aggregated cells/aggregation level required to decode the physical downlink control channel and page 67 7.1.11 PDSCH subframe assignment for BL/CE UE lines 1-30, the UE is considered to be configured for FDD-TDD carrier aggregation level).

Regarding claim 7, Motorola/R1-1807937 and Samsung/R1-160543 disclose all the elements of claim 1 as stated above wherein Motorola/R1-1807937 further discloses
the information about the wideband downlink quality includes a repetition number required to actually decode the physical downlink control channel related to the random access response (page 113 7.1.11 PDSCH subframe assignment for BL/CE UE lines 1-30, the information about the wideband downlink quality includes a DCI subframe repetition number required to decode a physical downlink control channel (MPDCCH) transmission related to the random access response).

Regarding claim 8, Motorola/R1-1807937 and Samsung/R1-160543 disclose all the elements of claim 7 as stated above wherein Motorola/R1-1807937 further discloses
the downlink quality information further includes information about narrowband downlink quality of a preferred narrowband and information about a position of the preferred narrowband (page 146 Table 7.2.1-4: Mapping differential CQI value to offset level lines 1-12, the CQI/downlink quality information further includes information about narrowband downlink quality of a preferred narrowband within the set of narrowband(s) in which MPDCCH is monitored and information about a position of the preferred narrowband).

Regarding claim 9, Motorola/R1-1807937 and Samsung/R1-160543 disclose all the elements of claim 8 as stated above wherein Motorola/R1-1807937 further discloses
the preferred narrowband is selected from among narrowbands used to monitor the physical downlink control channel related to the random access response (page 194 lines 1-38, the preferred narrowband is selected from among narrowbands used to monitor the physical downlink control channel (MPDCCH) related to the random
access response and page 146 Table 7.2.1-4: Mapping differential CQI value to offset level lines 1-12, the preferred narrowband is selected from among narrowbands within the set of narrowbands in which MPDCCH is monitored).

Regarding claim 10, Motorola/R1-1807937 and Samsung/R1-160543 disclose all the elements of claim 7 as stated above wherein Motorola/R1-1807937 further discloses
the information about the wideband downlink quality further includes an aggregation level required to actually decode the physical downlink control channel related to the random access response (page 194 lines 1-38 to page 195 lines 1-27, the information about the wideband downlink quality further includes an aggregated cells/aggregation level required to decode the physical downlink control channel related to the random access response and page 67 7.1.11 PDSCH subframe assignment for BL/CE UE lines 1-30, the UE is considered to be configured for FDD-TDD carrier aggregation level).
 

Regarding claim 12, Motorola/R1-1807937 discloses wherein a user equipment (UE) configured to transmit downlink quality information to a base station (BS) in a wireless communication system (page 58 6 Random access procedure lines 1-17, a user equipment (UE) is applying the random access procedures/downlink quality information to eNodeB base station (BS) for both MCG and SCG in a wireless communication system, PRACH configuration and frequency position for random access channel parameters, parameters for determining the root sequences and their cyclic shifts in the preamble sequence), the UE comprising:
a radio frequency (RF) transceiver (page 58 6 Random access procedure lines 1-17, a radio frequency (RF) transceiver of the UE, inherently implied); and
a processor operatively coupled to the RF transceiver (page 58 6 Random access procedure lines 1-17, a processor operatively coupled to the RF transceiver of the UE, inherently implied),
wherein the processor is configured to transmit a random access preamble to the BS (page 58 6.1 Physical Non-Synchronized random access procedure lines 1-24, the L1 random access procedure encompasses the transmission of random access preamble to the eNodeB, Layer 1 procedure is triggered upon request of a preamble transmission by higher layers),
receive a random access response from the BS (page 58 6.1 Physical Non-Synchronized random access procedure lines 1-24, receiving random access response from the eNodeB in the L1 random access procedure), and transmit the downlink quality information to the BS through a physical uplink shared channel based on the random (page 64 lines 1-31 to page 65 lines 1-5, the UE is transmitting the CQI/CSI, PMI, RI and CRI report (i.e., downlink quality information) to the eNodeB through a physical uplink shared channel (PUSCH) transmission based on the random access response and page 124 7.2.1 Aperiodic CSI reporting using PUSCH lines 1-3, transmitting the CSI reporting (i.e., downlink quality information) to the eNodeB through a physical uplink shared channel (PUSCH) transmission based on the Random Access Response Grant by controlling the RF transceiver and page 135 CQI/CSI reporting), and
wherein when frequency hopping is configured for a physical downlink control channel
related to the random access response, the downlink quality information includes information about wideband downlink quality (page 146 lines 1-25, if frequency hopping (FH) is configured for a physical downlink control channel (PDCCH or MPDCCH) related to the random access response, the CQI/CSI that is downlink quality information includes information about wideband CQI value/downlink quality and page 64 lines 1-31, frequency hopping (FH) field in corresponding to the Random Access Response Grant).
	Even though Motorola/R1-1807937 discloses wherein when frequency hopping is configured for a physical downlink control channel related to the random access response, the downlink quality information includes information about wideband downlink quality, in the same field of endeavor, Samsung/R1-160543 teaches wherein
when frequency hopping is configured for a physical downlink control channel
related to the random access response, the downlink quality information includes information about wideband downlink quality (page 1 3 Suggested Revisions for [1] 7.2.1 Aperiodic CSI Reporting using PUSCH lines 1-3 to page 2 lines 1-25, when the LC/CE UE is configured with frequency hopping for a physical downlink control channel (PDCCH or MPDCCH) transmission related to the Random Access Response Grant, the CQI/CSI that is downlink quality information includes information about wideband CQI value/downlink quality).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Motorola/R1-1807937 incorporate the teaching of Samsung/R1-160543 in order to provide for an improvement of MPDCCH performance. 
	It would have been beneficial to calculate the reported CQI values conditioned on rank 1 for a LC/CE UE and when the LC/CE UE is configured with frequency hopping for MPDCCH transmission. Additionally. the UE shall also report one wideband CQI value which is calculated assuming transmission on all narrowband in which MPDCCH is monitored by the LC/CE UE as taught by Samsung/R1-160543 to have incorporated in the system of Motorola/R1-1807937 incorporate to improve the system bandwidth. (Samsung/R1-160543, page 1 3 Suggested Revisions for [1] 7.2.1 Aperiodic CSI Reporting using PUSCH lines 1-3 to page 2 lines 1-25)

Regarding claim 13, Motorola/R1-1807937 discloses wherein an apparatus for a user equipment (UE) configured to operate in a wireless communication system (page 58 6 Random access procedure lines 1-17, an apparatus for a user equipment (UE) is configured to operate random access procedures of eNodeB base station (BS) for both MCG and SCG in a wireless communication system, PRACH configuration and frequency position for random access channel parameters, parameters for determining the root sequences and their cyclic shifts in the preamble sequence), the apparatus comprising:
a memory including instructions (page 58 6 Random access procedure lines 1-17, a memory of the UE including instructions, inherently implied); and
a processor operatively coupled to the memory (page 58 6 Random access procedure lines 1-17, a processor operatively coupled to the memory of the UE, inherently implied),
wherein the processor is configured to perform specific operations by executing the
instructions (page 58 6 Random access procedure lines 1-17 and 6.1 Physical Non-Synchronized random access procedure lines 1-24, a processor operatively coupled to the memory of the UE, inherently implied),
wherein the specific operations (page 58 6 Random access procedure lines 1-17 and 6.1 Physical Non-Synchronized random access procedure lines 1-24, the specific operations) include:
transmitting a random access preamble to a base station (BS) (page 58 6.1 Physical Non-Synchronized random access procedure lines 1-24, the L1 random access procedure encompasses the transmission of random access preamble to the eNodeB, Layer 1 procedure is triggered upon request of a preamble transmission by higher layers);
receiving a random access response from the BS (page 58 6.1 Physical Non-Synchronized random access procedure lines 1-24, receiving random access response from the eNodeB in the L1 random access procedure); and

channel based on the random access response (page 64 lines 1-31 to page 65 lines 1-5, the UE is transmitting the CQI/CSI, PMI, RI and CRI report (i.e., downlink quality information) to the eNodeB through a physical uplink shared channel (PUSCH) transmission based on the random access response and page 124 7.2.1 Aperiodic CSI reporting using PUSCH lines 1-3, transmitting the CSI reporting (i.e., downlink quality information) to the eNodeB through a physical uplink shared channel (PUSCH) transmission based on the Random Access Response Grant and page 135 CQI/CSI reporting), and
wherein when frequency hopping is configured for a physical downlink control channel
related to the random access response, the downlink quality information includes information about wideband downlink quality (page 146 lines 1-25, if frequency hopping (FH) is configured for a physical downlink control channel (PDCCH or MPDCCH) related to the random access response, the CQI/CSI that is downlink quality information includes information about wideband CQI value/ downlink quality and page 64 lines 1-31, frequency hopping (FH) field in corresponding to the Random Access Response Grant ).
	Even though Motorola/R1-1807937 discloses wherein when frequency hopping is configured for a physical downlink control channel related to the random access response, the downlink quality information includes information about wideband downlink quality, in the same field of endeavor, Samsung/R1-160543 teaches wherein
when frequency hopping is configured for a physical downlink control channel
(page 1 3 Suggested Revisions for [1] 7.2.1 Aperiodic CSI Reporting using PUSCH lines 1-3 to page 2 lines 1-25, when the LC/CE UE is configured with frequency hopping for a physical downlink control channel (PDCCH or MPDCCH) transmission related to the Random Access Response Grant, the CQI/CSI that is downlink quality information includes information about wideband CQI value/downlink quality).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Motorola/R1-1807937 incorporate the teaching of Samsung/R1-160543 in order to provide for an improvement of MPDCCH performance. 
	It would have been beneficial to calculate the reported CQI values conditioned on rank 1 for a LC/CE UE and when the LC/CE UE is configured with frequency hopping for MPDCCH transmission. Additionally. the UE shall also report one wideband CQI value which is calculated assuming transmission on all narrowband in which MPDCCH is monitored by the LC/CE UE as taught by Samsung/R1-160543 to have incorporated in the system of Motorola/R1-1807937 incorporate to improve the system bandwidth. (Samsung/R1-160543, page 1 3 Suggested Revisions for [1] 7.2.1 Aperiodic CSI Reporting using PUSCH lines 1-3 to page 2 lines 1-25)





Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over MOTOROLA MOBILITY, "Introduction of Even Further Enhanced MTC of LTE in 36.213, s06-s07, R1-1807937”, 3GPP TSG RAN WG1 #93, Busan, Korea, 07 June 2018 in view of SAMSUNG, “Updates on A-CSl Reporting, R1-160543”, 3GPP TSG RAN WG1 #84, St Julians, Malta, 05 February 2016 further in view of Liu et al. [hereinafter as Liu], US 2018/0103459 A1.
Regarding claim 11, Motorola/R1-1807937 and Samsung/R1-160543 disclose all the elements of claim 1 as stated above wherein Motorola/R1-1807937 further discloses the physical downlink control channel related to the random access response is a machine type communication (MTC) physical downlink control channel (PDCCH) (page 59 6.1.1 Timing lines 1-39, MPDCCH is a machine type communication (MTC) physical downlink control channel (PDCCH) related to the random access response).
	Even though Motorola/R1-1807937 and Samsung/R1-160543 disclose wherein the physical downlink control channel related to the random access response is a machine type communication (MTC) physical downlink control channel (PDCCH).
	In the same field of endeavor, Liu teaches wherein the physical downlink control channel related to the random access response is a machine type communication (MTC) physical downlink control channel (PDCCH) (Fig.9-11 [0023], the physical downlink control channel related to the random access response (RAR) is a machine type communication (MTC) physical downlink control channel (PDCCH) “MPDCCH” and Fig.3-5 [0058], MPDCCH has two search spaces: a common search space and a UE-specific search space, the PDCCH related to the random access response (RAR) is a machine type communication (MTC) physical downlink control channel (PDCCH) “MPDCCH”).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Motorola/ R1-1807937 and Samsung/R1-160543 incorporate the teaching of Liu in order to provide coverage enhancements for such MTC users. 
	It would have been beneficial to support machine type communication "MTC" including: allocating one or more narrow bands for a common search space (CSS) of an MTC physical downlink control channel "MPDCCH" for a random access response (RAR) of each coverage enhancement (CE) level, wherein allocation information
is carried by an RRC signaling as taught by Liu to have incorporated in the system of Motorola/R1-1807937 and Samsung/R1-160543 incorporate to provide a resource allocation mechanism suitable for a downlink control channel of a narrow band MTC UE and a network node and a user equipment for executing the mechanism. (Liu, Fig.1-2 [0008], Fig.9-11 [0023] and Fig.3-5 [0058])


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chincholi et al. (U.S Patent No.: US 10285028 B2) teaches Adaptive Radio Link Monitoring.

Lee et al. (U.S Patent No.: US 10271356 B2) teaches Method for Initiating a Random Access Procedure in a Carrier Aggregation System and a Device Therefor. 

Seo et al. (Pub. No.: US 2015/0155928 A1) teaches Method and Apparatus for Transmitting Channel State Information in Wireless Communication System. 

Yum et al. (Pub. No.: US 2016/0218788 A1) teaches Method and Apparatus for Transmitting Channel State Information. 

Marinier et al. (Pub. No.: US 2013/0322376 A1) teaches Transmitting Channel State Information (CSI) of Multiple Transmission Points.

Lin et al. (Pub. No.: US 2016/0219601 A1) teaches Methods to Support Measurements for User Equipment.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414    



/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414